DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Status
	Claims 1-47are cancelled.
	Claims 65-74 are newly added.
	Claims 48-74 are examined as follows.

Claim Objections
Claims 48-74 are objected to because of the following informalities: 
Regarding claims 48-50, 54-56, 60-62, 66-67, 69-70, and 72-73, the term “the heater” or “the single heater” should all read as “the single heater (HT1)” to be consistent with a single heater (HT1) as claimed previously.
Regarding claims 48, 50, 52, 53,54, 56, 58, 69, 60, 62, 64, and 65 the term “the solid state switch” should all read as “the single solid state switch (Q1)” to be consistent with a single solid state switch (Q1) as claimed previously.
Regarding claims 48, 50-51, 52, 53,54, 56-57, 58, 69, 60, 62-63, 64, and 65 the term “the power disrupter (F1)” should all read as “the single power disrupter (F1)” to be consistent with a single power disrupter (F1) as claimed previously.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claims 48, 54, and 60, the claim(s) contains subject matter “a fixed, selected amount of power to a single heater (HT1)” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification only discloses, the temperature of the heater is selected and maintained as user desired/predetermined (para 0006), a solid state switch is selected to trigger the power providing to the heater (para 0016), and/or the current of the power is selected at 5 Amp. However, controlling the temperature of the heater as a predetermined temperature is different with keeping the fixed/constant power, since the power is adjusted to supply higher power or less power respective when the temperature is measured below or higher than the predetermined temperature to maintain the temperature of the heater as user desired/predetermined as disclosed in par 0006. Moreover, the solid state switch as disclosed in para 0016 is only used to trigger the power supply to the heater, and the constant current 5 Amp in para 0044 does not keep the power fixed since P=IV, wherein P is power, I is current, and V is voltage, and even though the current is constant at 5 Amp, the voltage is variable. Hence, the specification does not disclose, a fixed power as claimed in claims 48, 54, and 60.
Regarding claims 48, 54, and 60, the claim(s) contains subject matter “a duty cycle…equal to about 50%” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification only discloses, the heating element HT1 is constructed to provide adequate power at a 33.3% duty cycle. The Fuse F1 is sized to allow continuous operation at an average current corresponding to the 33.3% duty cycle, and blow, when the current is exceeded by more than 15%. If either positive or negative half of the triac fails due to a short, the average current doubles as the duty cycle goes 66.7%, and the fuse F1 blows (para 0052). In other words, the specification discloses, a duty cycle greater than zero and less than about 50%, but equal than about 50%.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 48, 54 and 60 are vague and indefinite in the recitation “less than or equal to about” in claims 48, 54, and 60.  The phrase “less than or equal to about” typically indicates a maximum point; however, the phrase “less or equal” is controverted by the term “about” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum values are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court' s determination on this issue.”  Thus, the CAFC found the phrase “less than …about” indefinite where the metes and bounds of the term were not defined in the specification.  (if it' s not “less than or equal to about” include the following) The phrase “less than or equal to about 50%” is therefore considered indefinite for similar reasons.

Claims 67, 70, and 73 are vague and indefinite in the recitation “the single heater is a multiple circuit heating element” in claims. In particle, the term single heater is contradicted with the term multiple. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 48, 54, 60, 66, 69, and 72 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Novikov-Prior Art-Fig.1.

	Regarding claim 48, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of passive AC switch failure protection (an MCU used to measure temperature of the heater wire and provide a control signal for the triac; Para.8, lines 1-3 wherein MCU is “microcontroller (MCU)”; Para.8, line 1) in a heater control (the MCU triggering the Crowbar circuit; Para.12, line 20-21), the method comprising the steps of:

providing (forming the circuit in Fig. 1) an AC power source (V1 120 VAC 60 Hz; Fig. 1) having a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering a fixed, selected amount of power (the electric power of “V1 120 VAC 60 Hz”; Fig. 1) to a single heater (HT1; Fig. 1);

locating (connecting “HT1” with V1) the single heater (HT1) (HT1; Fig. 1) in series (serial connection in Fig. 1) with the AC power source, the single heater being constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about a 50% and greater than zero (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%);

placing (connecting Q1 with HT1 as graphically disclosed in Fig. 1) a single solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heater (HT1), and after the heater (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power from the AC power source to the heater (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source to provide the selected duty cycle; and

installing (providing F1 between V1 and HT1 as graphically disclosed in Fig. 1) a single power disrupter (F1) (F1; Fig. 1) in series (serially connected in Fig. 1) with and between the AC power source and the heater (HT1) for disrupting (disconnecting; Para.12, line 22) power to the heater, the power disrupter (F1) being sized (the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heater (HT1) so as to allow continuous operation at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle, the power disrupter (F1) being further sized relative to the heater (HT1) wherein the power disrupter (F1) will open (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (accumulation of heat due to “the MCU receiving the high level while the triac is not triggered”; Para.12, lines 18-19 that means triac short failure because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current (triac conducting; Para.12, lines 10-11) indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heater (HT1);

whereupon, when at least either the positive (the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter (F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating) the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens, and disconnects (Para.12, line 22) the AC power from the heater (HT1).

	Regarding claim 54, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of driving a triac (the Triac Q1; Para.12, line 2) for a limited duty cycle(the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) in a safety circuit (Crowbar Safety Trigger; Fig. 1), the circuit including an AC power source (V1 120 VAC 60 Hz; Fig. 1) with a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering a fixed, selected amount of power (the electric power flowing through “HT1”; Fig. 1) to a heater (HT1; Fig. 1), a heater (HT1) in series (serial connection in Fig. 1) with the AC power source, the heater being constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a selected duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal  (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about 50% and greater than zero (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%), a single solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heater (HT1), and after the heater (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power (the electric power flowing through “HT1”; Fig. 1) from the AC power source to the heater (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source to provide the selected duty cycle, and a single power disrupter (F1) (F1; Fig. 1) in series (serial connection in Fig. 1) with and between the AC power source and the heater (HT1) for disrupting (disconnecting; Para.12, line 22) power (the electric power flowing through “HT1”; Fig. 1) to the heater (HT1) so as to allow continuous operation at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle, the power disrupter (F1) being further sized (the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heater (HT1) wherein the power disrupter (F1) will open (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heater (HT1); the method comprising the steps of:

supplying (connecting the circuit to V1, 120 VAC, 60 Hz; Fig. 1) power from the AC power source (V1 120 VAC 60 Hz; Fig. 1) to the heater (HT1) (HT1; Fig. 1) only during the predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source;

operating (energizing; Para.12, line 2) continuously the safety circuit at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle; and

opening (blowing; Para.12, line 22) the power disrupter (F1) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heater (HT1);

whereupon, when at least either the positive (the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating)  the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23), and disconnects (Para.12, line 22) the AC power from the heater (HT1).

	Regarding claim 60, Novikov-Prior Art-Fig.1 teaches
A method (the operational steps of “a prior art circuit”; PGPUB, Para.12, line 1) of driving a triac (the Triac Q1; Para.12, line 2) for a limited duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) in a safety circuit (Crowbar Safety Trigger; Fig. 1), the circuit including an AC power source (V1 120 VAC 60 Hz; Fig. 1) with a positive half cycle (the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and a negative half cycle (the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) for delivering power (the electric power flowing through “HT1”; Fig. 1) to a power line (the power line; Para.12, line 23), a heater (HT1) (HT1; Fig. 1) in series (serial connection in Fig. 1) with the AC power source, the heater (HT1) being constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a selected duty cycle (the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) equal (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%) to or less than about 50% greater than zero (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%), a single solid state switch (Q1) (the Triac Q1; Para.12, line 2) in series (serially connected in Fig. 1) with both the AC power source and the heater (HT1), and after the heater (HT1), for selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) supplying power from the AC power source to the heater (HT1) only during a predetermined number (the total number of the “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9) of cycles (each period of “high level” states (Para.12, line 15) of the output signals from the Triac Detector circuit 10 (Para.12, line 6)  after detecting “the low level”; Para.12, line 9 wherein during the high level states, “the Triac Q1” conducts both of  the positive and negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the AC power source, and a single power disrupter (F1) (F1; Fig. 1) in series (serial connection in Fig. 1) with and between the AC power source and the heater (HT1) for disrupting (disconnecting; Para.12, line 22) power (the electric power flowing through “HT1”; Fig. 1) to the heater (HT1) for passive AC switch failure protection; the method comprising the steps of:

sizing (selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) (F1; Fig. 1) relative to the heater (HT1; Fig. 1) so as to allow continuous operation of the safety circuit (Crowbar Safety Trigger; Fig. 1) at an average current (the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the selected duty cycle;

further sizing (further considering and selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) relative to the heater and the solid state switch (Q1) (the Triac Q1; Para.12, line 2) wherein the power disrupter (F1) opens (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) when an increase (the MCU receiving the high level while the triac is not triggered.; Para.12, lines 18-19 because “The circuit of FIG. 1 does not protect against the short failure of the negative half cycle control part of the triac Q1”; Para.13, lines 5-7) in current indicates that the solid state switch (Q1) is passing more than the predetermined number of cycles to the heater (HT1); and

selectively (selecting only the periodically triggered pulses of “The MCU U1 periodically stopping the trigger pulses to evaluate the condition of the triac Q1”; Para.12, lines 4-5) operating the solid state switch (Q1) so as to supply power (the power of “V1”; Fig. 1) from the AC power source to the heater (HT1) only during the predetermined number of cycles of the AC power source;

whereupon, when at least either the positive (the positive half cycle of the power line voltage; Para.12, line 17-18) or negative half (the next half cycle of “the positive half cycle of the power line voltage”; Para.12, line 17-18) of the solid state switch (Q1) fails short (Triac short failure; Para.12, line 18), the average current through the power disrupter (F1) exceeds (blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating) the power disrupter (F1) tripping point (the electric power which melts the fuse F1; Fig. 1), the power disrupter (F1) opens (blows; Para.12, line 22), and disconnects (Para.12, line 22) the AC power from the heater (HT1).

Regarding claim 66, 69, and 72, Novikov-Prior Art-Fig.1 teaches the single heater is a single circuit heating element (see HT1 in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-53, and 67-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 48 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 49, Novikov-Prior Art-Fig.1 discloses
the heater (HT1) (HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle
	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)
	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 50, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) is still further sized (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heating element (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1)  and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous operation at an average current (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 51, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when the current (Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Novikov-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

	Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 52, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 53, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Regarding claim 67, Grasso teaches, a single heater is a multiple circuit heating element (9a, and 9b) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single heater of Novikov-Prior Art-Fig.1 with a multiple circuit heating element Grasso in order to permit a wide range of power output and which is relatively inexpensive as disclosed in Col 1 lines 44-48, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant appears to have placed no criticality from changing from a single heater to multiple heaters, as indicated in Fig. 12.

Regarding claim 68, Novikov-Prior Art-Fig.1 teaches the single solid state switch (Q1) is a triac (see single triac Q1 in Fig. 1).

Claims 55-59, and 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 54 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 55, Novikov-Prior Art-Fig.1 discloses
the heater (HT1) (HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle

	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 56, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) is still further sized (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) relative to the heater (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1)  and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous operation at an average current (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).
	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 57, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when the current (Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Novikov-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

	Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 58, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 59, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Regarding claim 70, Grasso teaches, a single heater is a multiple circuit heating element (9a, and 9b) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single heater of Novikov-Prior Art-Fig.1 with a multiple circuit heating element Grasso in order to permit a wide range of power output and which is relatively inexpensive as disclosed in Col 1 lines 44-48, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant appears to have placed no criticality from changing from a single heater to multiple heaters, as indicated in Fig. 12.

Regarding claim 71, Novikov-Prior Art-Fig.1 teaches the single solid state switch (Q1) is a triac (see single triac Q1 in Fig. 1).

Claims 61-63, and 73-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov (Prior Art-Fig.1) as applied to claim 60 above, and further in view of Grasso (US 4,902,877).

	Regarding claim 61, Novikov-Prior Art-Fig.1 discloses
the heater (HT1) (HT1; Fig. 1) is constructed so as to provide operating power (the electric power flowing through “HT1”; Fig. 1) at a duty cycle (1 (positive cycle)/2 (positive + negative cycles)=0.5=50%).

	Novikov-Prior Art-Fig.1 discloses “a duty cycle” as mapped above, but is silent regarding
about a 33.333% duty cycle

	However, Grasso discloses, in the analogous field for “Power control for multiple heating elements” (title),
about a 33.333% duty cycle (Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2)

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 62, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
the step of still further sizing (Novikov-Prior Art-Fig.1: selecting the manufacturer’s electric current ratings for the sustainable electric current through the manufactured fuse) the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) relative to the heating element (HT1) (Novikov-Prior Art-Fig.1:  HT1; Fig. 1) and the solid state switch (Q1) (Novikov-Prior Art-Fig.1:  the Triac Q1; Para.12, line 2) so as to allow continuous operation at an average current (Novikov-Prior Art-Fig.1:  the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) corresponding to the about 33.333% duty cycle (Grasso: Duty cycle 1/3 (33%); Col.3, Table 1, col.3, row 2), wherein under normal operating conditions, the solid state switch (Q1) is triggered every third cycle (Grasso: Duty cycle 1/3; Col.3, Table 1, col.3, row 2) of the power line voltage (Novikov-Prior Art-Fig.1:  120 VAC; Fig. 1).

	The advantage of using Grasso’s “Duty cycle 1/3 (33%)” is to “control the number of conductive half-cycles during which power is applied to the heating element each control period” (Col.1, lines 17-19) and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles (Col.3, lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.

	Regarding claim 63, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when the current (Novikov-Prior Art-Fig.1: Para.12, line 14) is exceeded (Novikov-Prior Art-Fig.1: blows the Fuse F1 and disconnects the Heater HT1 from the power line; Para.12, lines 22-23 wherein blows means melts by flowing the electric current above the current rating), the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Novikov-Prior Art-Fig.1 discloses “the current” as mapped above, but Novikov-Prior Art-Fig.1 in view of Grasso is silent regarding
the current is exceeded by more than about 15%

	Novikov-Prior Art-Fig.1 discloses the claimed invention except for the current exceeded by more than about 15%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimally allowable limit of a fuse current tolerance which melts and open the fuse circuit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

	Regarding claim 64, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when either the positive or negative half (Novikov-Prior Art-Fig.1: the negative half cycle control part of the triac Q1; Para.13, lines 6-7) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fails short (Novikov-Prior Art-Fig.1: the short failure of the negative half cycle control part of the triac Q1; Para.13, lines 5-7), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) doubles (Grasso: 2/3; Col.3, Table 1, Col.3, row 3) as the duty cycle (Novikov-Prior Art-Fig.1: the ratio of the time duration of “the MCU expecting the low level from the detector during the positive half cycle of the power line voltage”; Para.12, lines 16-18 divided by the time “during the positive half cycle of the power line voltage” and the next negative “half cycle of the power line voltage”; Para.12, lines 17-18) goes to about 66.667% (Grasso: 67%; Col.3, Table 1, Col.3, row 3) and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows.

	Regarding claim 65, Novikov-Prior Art-Fig.1 in view of Grasso discloses 
when both the positive (Novikov-Prior Art-Fig.1: the positive voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) and negative half cycle (Novikov-Prior Art-Fig.1: the negative voltage wave of “V1 120 VAC 60 Hz”; Fig. 1) of the solid state switch (Q1) (Novikov-Prior Art-Fig.1: the Triac Q1; Para.12, line 2) fail short (Novikov-Prior Art-Fig.1: Triac short failure; Para.12, line 18), the average current (Novikov-Prior Art-Fig.1: the RMS (root mean square) value of the electric current of the “triac conducting”; Para.12, line 11) triples (Novikov-Prior Art-Fig.1: the instantaneous surge current magnitude having three time of the normal current), and the power disrupter (F1) (Novikov-Prior Art-Fig.1: F1; Fig. 1) blows even faster (natural phenomenon because the higher the thermal heat, the faster the melting of the fuse).

Regarding claim 73, Grasso teaches, a single heater is a multiple circuit heating element (9a, and 9b) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single heater of Novikov-Prior Art-Fig.1 with a multiple circuit heating element Grasso in order to permit a wide range of power output and which is relatively inexpensive as disclosed in Col 1 lines 44-48, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant appears to have placed no criticality from changing from a single heater to multiple heaters, as indicated in Fig. 12.

Regarding claim 74, Novikov-Prior Art-Fig.1 teaches the single solid state switch (Q1) is a triac (see single triac Q1 in Fig. 1).

Response to Amendment
The amendment of 11/24/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered.
The 112(f), 112(a), and 112(b) are withdrawn in view of the amendments of the claims.
With respect to the Applicant arguments in regard to the rejections under 102a and 103, the arguments have been fully considered but they are not persuasive. In response to applicant's argument that Grasso is nonanalogous art because Grasso teaches multiple heaters instead of single heater, but it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Grasso teaches a power control arrangement for controlling the power output of a plurality of resistive heating elements which is in the field of applicant’s endeavor and it would be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. Hence, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the single heater of Novikov-Prior Art-Fig.1 with a multiple circuit heating element Grasso in order to permit a wide range of power output and which is relatively inexpensive as disclosed in Col 1 lines 44-48, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant appears to have placed no criticality from changing from a single heater to multiple heaters, as indicated in Fig. 12. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Novikov-Prior Art-Fig.1 with Grasso by replacing Novikov-Prior Art-Fig.1’s 50% duty cycle by Grasso’s “Duty cycle 1/3 (33%)” in order to not only to “control the number of conductive half-cycles during which power is applied to the heating element each control period” and reduce flicker to an acceptable level by making the control period as short as possible, say five half-cycles, but also to limit the surge current when the heating element is energized.
The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761